***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    ONE ELMCROFT STAMFORD, LLC v. ZONING
      BOARD OF APPEALS OF THE CITY OF
             STAMFORD ET AL.
                 (SC 20393)
                   Robinson, C. J., and D’Auria, Mullins,
                       Kahn, Ecker and Keller, Js.

                                  Syllabus

Pursuant to statute ((Rev. to 2003) § 14-55), no certificate of approval for
   a license to deal in or to repair motor vehicles ‘‘shall be issued until
   the application has been approved and such location has been found
   suitable for the business intended . . . .’’
Pursuant further to statute (§ 2-30b (a)), when two or more legislative acts
   passed during the same legilsative session ‘‘amend the same section of
   the general statutes . . . and reference to the earlier adopted act is not
   made in the act passed later, each amendment shall be effective except
   in the case of irreconcilable conflict, in which case the act which was
   passed last . . . shall be deemed to have repealed the irreconcilable
   provision contained in the earlier act . . . .’’
The defendants P Co. and A filed an application with the Department of
   Motor Vehicles seeking a license to operate a used car dealership in
   the city of Stamford, and A filed an application with the defendant
   zoning board of appeals seeking a certificate of approval for the proposed
   location of the dealership. The board held a public hearing and approved
   the application subject to various conditions. The plaintiff filed an admin-
   istrative appeal from the board’s decision, claiming that the board
   improperly failed to conduct the suitability analysis mandated by § 14-
   55. The trial court rendered judgment denying the administrative appeal,
   concluding that the board was required to and did consider the suitability
   of the propsed location in accordance with § 14-55. The plaintiff appealed
   to the Appellate Court, claiming, inter alia, that the board failed to
   conduct the suitability analysis mandated by § 14-55 and that the trial
   court had improperly searched beyond the board’s stated findings to cure
   that deficiency. The Appellate Court reversed the trial court’s judgment,
   concluding that, pursuant to § 2-30b (a), two 2003 amendments to § 14-
   55, Nos. 03-184 and 03-265 of the 2003 Public Acts, the former of which
   expressly repealed § 14-55 without providing a replacment, the latter of
   which purported to amend § 14-55 by adding two new sentences, and
   neither of which referenced each other, constituted irreconcilable
   amendments and that P.A. 03-265 should be given effect because it was
   passed by the General Assembly two days after P.A. 03-184 was passed.
   On the granting of certification, P Co. and A appealed to this court,
   claiming that the Appellate Court incorrectly concluded that § 14-55 was
   not repealed in 2003. Held that the Appellate Court incorrectly concluded
   that § 14-55 had not been repealed: the biennial codifications compiled
   by the Legislative Commissioners’ Office, and thereafter ratified by the
   General Assembly, constituted an authoritative source for the statutory
   law of this state at the time those codifications went into effect, it was
   undisputed that the General Assembly adopted, ratified, confirmed and
   enacted the 2005 revision of the General Statutes and that § 14-55 was
   listed therein as having been repealed by P.A. 03-184, this same language
   was presented to the General Assembly and was ratified in seven succes-
   sive statutory revisions, and, accordingly, this court was unable to con-
   clude that the plaintiff satisfied its burden of proving that these entries
   were the result of a mere editorial error and should simply be ignored;
   moreover, other jurisdictions and secondary authorities provide support
   for the position that an attempt to amend a previously repealed statute
   is generally ineffective, and the Appellate Court improperly applied § 2-
   30b (a) to resolve the conflict between the two amendments, as that
   statute applies only when two or more acts amend the same statute,
   and P.A. 03-184 did not amend § 14-55, as that term is ordinarily defined,
   but, rather, eliminated it in its entirey.
      Argued October 21, 2020—officially released January 25, 2021*
                     Procedural History

  Appeal from the decision of the named defendant
granting the application of the defendant Pasquale
Pisano for approval of the location of a used car dealer-
ship on certain real property, brought to the Superior
Court in the judicial district of New Britain and trans-
ferred to the judicial district of Stamford-Norwalk,
where the case was tried to the court, Hon. Taggart
D. Adams, judge trial referee, who, exercising the pow-
ers of the Superior Court, rendered judgment denying
the plaintiff’s appeal, from which the plaintiff appealed
to the Appellate Court, Sheldon, Elgo and Lavery, Js.,
which reversed the judgment of the trial court and
remanded the case to that court with direction to
remand the case to the named defendant for further
proceedings, and the defendant Pasquale Pisano et al.,
on the granting of certification, appealed to this court.
Reversed; further proceedings.
  Gerald M. Fox III, for the appellants (defendant Pas-
quale Pisano et al.).
  Jeffrey P. Nichols, with whom were Amy E. Sou-
chuns and, on the brief, John W. Knuff, for the appellee
(plaintiff).
  William Tong, attorney general, Clare E. Kindall,
solicitor general, and Jane R. Rosenberg, assistant attor-
ney general, filed a brief for the state of Connecticut
as amicus curiae.
                          Opinion

   KAHN, J. The dispositive issue in this appeal is
whether the suitability analysis mandated by General
Statutes (Rev. to 2003) § 14-551 is still required in order
to obtain a certificate of approval of the location for
a used car dealership, notwithstanding the fact that
subsequent revisions of the General Statutes list that
provision as having been repealed. The plaintiff, One
Elmcroft Stamford, LLC, filed an administrative appeal
challenging the decision of the defendant Zoning Board
of Appeals of the City of Stamford to grant a certificate
of approval of the location for a used car dealership run
by the defendants Pasquale Pisano and Pisano Brothers
Automotive, Inc.2 After the trial court rendered judg-
ment denying the administrative appeal, the plaintiff
appealed to the Appellate Court, which reversed the
trial court’s judgment. See One Elmcroft Stamford, LLC
v. Zoning Board of Appeals, 192 Conn. App. 275, 277–78,
217 A.3d 1015 (2019). The defendants, following our
grant of certification, now appeal to this court. On
appeal, the defendants claim that the Appellate Court
incorrectly concluded that § 14-55 continues to carry
the force of law. In response, the plaintiff contends that
the Appellate Court correctly concluded that § 14-55
was not repealed by a sequence of contradictory public
acts relating to that statute that were passed by the
legislature in 2003. For the reasons that follow, we
conclude that § 14-55 has been repealed and, accord-
ingly, reverse the judgment of the Appellate Court.
   We begin with a brief review of the various statutes
and public acts passed by our legislature that are rele-
vant to our consideration of this appeal. General Stat-
utes (Rev. to 2003) § 14-54 provides in relevant part:
‘‘Any person who desires to obtain a license for dealing
in or repairing motor vehicles shall first obtain . . . a
certificate of approval of the location for which such
license is desired from the selectmen or town manager
of the town, the mayor of the city or the warden of the
borough, wherein the business is located or is proposed
to be located, except in any city or town having a zoning
commission and a board of appeals, in which case such
certificate shall be obtained from the board of
appeals. . . .’’
   Standards related to the issuance of such certificates
were originally outlined by the legislature in § 14-55.
General Statutes (Rev. to 2003) § 14-55 provides in rele-
vant part: ‘‘In any town, city or borough the local author-
ities referred to in section 14-54 shall, upon receipt of
an application for a certificate of approval referred to
in said section, assign the same for hearing within sixty-
five days of the receipt of such application. . . . No
such certificate shall be issued until the application
has been approved and such location has been found
suitable for the business intended, with due consider-
ation to its location in reference to schools, churches,
theaters, traffic conditions, width of highway and
effect on public travel.’’ (Emphasis added.)
  Two public acts passed by the General Assembly
during the 2003 legislative session relating to § 14-55
are at issue. First, No. 03-184, § 10, of the 2003 Public
Acts (P.A. 03-184), which passed the second house of
the legislature on June 2, 2003, expressly repealed § 14-
55 without providing a replacement.3 Second, No. 03-
265, § 9, of the 2003 Public Acts (P.A. 03-265), which
passed the second house of the legislature only two
days later, purported to amend § 14-55 by appending
two new sentences to the previously existing language.4
Neither P.A. 03-184 nor P.A. 03-265 referred to the other,
and both were assigned an effective date of October 1,
2003.5 The legislature passed no further public acts with
respect to § 14-55 after 2003.6
   In 2005, the Legislative Commissioners’ Office, pursu-
ant to the legislative directive set forth in General Stat-
utes § 2-56 (g), completed a biennial revision of our
state’s laws that cited the public acts previously
described in this opinion and expressly listed § 14-55
as repealed. This revision was ultimately ratified by the
legislature. See General Statutes (Rev. to 2005) § 14-55;
see also Public Acts 2005, No. 05-12, § 1 (P.A. 05-12)
(‘‘Volumes 1 to 13, inclusive, of the general statutes of
Connecticut, revised to 1958, consolidated, codified,
arranged and revised to January 1, 2005, by the legisla-
tive commissioners under the provisions of subsection
(g) of section 2-56 of the general statutes and published
under the title ‘The General Statutes of Connecticut,
Revision of 1958, Revised to January 1, 2005’, including
the consolidation, codification, arrangement and revi-
sion of the public acts of the state from 1959 through
2004, inclusive, are adopted, ratified, confirmed and
enacted.’’ (Emphasis added.)).7
   Against this legislative backdrop, we turn to the fol-
lowing relevant facts and procedural history relating to
this particular case. On June 1, 2016, the defendants
filed an application with the Department of Motor Vehi-
cles seeking a license to operate a used car dealership
at 86 Elmcroft Road in the city of Stamford. On July
14, 2016, Pisano also filed an application with the board
seeking a certificate of approval of the location for the
dealership as required by statute. See General Statutes
(Rev. to 2015) § 14-54, as amended by Public Acts 2016,
No. 16-55, § 4. The board held a public hearing on Sep-
tember 14, 2016. Although two neighboring residents
appeared at the hearing to voice their opposition to the
request, the plaintiff, a commercial entity that owns an
adjacent parcel, did not appear before the board to
oppose the application. After that hearing, the board
voted unanimously to approve that application with
various conditions.8
   The plaintiff subsequently commenced this adminis-
trative appeal pursuant to General Statutes § 14-57 and
pursuant to General Statutes § 4-183 of the Uniform
Administrative Procedure Act, claiming, inter alia, that
the board improperly failed to conduct the suitability
analysis mandated by § 14-55 in granting a certificate
for the approval of the location. After briefing and oral
argument from the parties, the trial court issued a mem-
orandum of decision, denying the plaintiff’s appeal.
Although the trial court agreed with the plaintiff that the
board was required to consider the suitability factors
set forth in § 14-55, it concluded, after its own examina-
tion of the record, that the board had given due consid-
eration to the suitability of the defendants’ proposed
use. The plaintiff subsequently appealed from the trial
court’s judgment to the Appellate Court, claiming, inter
alia, that the board had failed to conduct the suitability
analysis mandated by § 14-55 and that the trial court
had improperly searched beyond the board’s stated
findings to cure that deficiency. One Elmcroft Stam-
ford, LLC v. Zoning Board of Appeals, supra, 192 Conn.
App. 278.
   The Appellate Court first looked to General Statutes
§ 2-30b (a) to resolve the conflict between P.A. 03-184
and P.A. 03-265. Id., 285–87. Section 2-30b (a) provides
in relevant part: ‘‘When two or more acts passed at the
same session of the General Assembly amend the same
section of the general statutes, or the same section of
a public or special act, and reference to the earlier
adopted act is not made in the act passed later, each
amendment shall be effective except in the case of
irreconcilable conflict, in which case the act which was
passed last in the second house of the General Assembly
shall be deemed to have repealed the irreconcilable
provision contained in the earlier act . . . .’’ Citing
State v. Kozlowski, 199 Conn. 667, 676, 509 A.2d 20
(1986), the Appellate Court concluded that § 2-30b
‘‘applies to all acts which expressly change existing
legislation . . . .’’ (Internal quotation marks omitted.)
One Elmcroft Stamford, LLC v. Zoning Board of
Appeals, supra, 192 Conn. App. 287. The Appellate Court
concluded that, pursuant to § 2-30b, P.A. 03-184 and P.A.
03-265 were irreconcilable amendments to the same
statute and that P.A. 03-265 should be given effect
because it was passed by the second house of the Gen-
eral Assembly two days after P.A. 03-184. Id.
   After reaching this conclusion, the Appellate Court
turned to the question of whether the board had given
‘‘due consideration to [the proposed] location in refer-
ence to schools, churches, theaters, traffic conditions,
width of highway and effect on public travel’’ as
required by § 14-55. (Internal quotation marks omitted.)
Id., 292. The Appellate Court answered that question
in the negative, concluding that, ‘‘[a]lthough the board
heard evidence that, to some extent, could pertain to
suitability, and also issued several conditions of
approval that accommodate[d] potential concerns
within the neighborhood, the board issued no findings
as to the suitability factors enumerated under § 14-55.’’9
Id., 293. As a result, the Appellate Court reversed the
trial court’s judgment and remanded the case with direc-
tion to sustain the plaintiff’s appeal. Id., 293, 296. We
thereafter granted the defendants’ petition for certifica-
tion to appeal, limited to the following issue: ‘‘Did the
Appellate Court correctly conclude that . . . § 14-55
was not repealed in 2003?’’ One Elmcroft Stamford,
LLC v. Zoning Board of Appeals, 333 Conn. 936, 218
A.3d 594 (2019).10
   In the present appeal, the defendants claim that the
Appellate Court erred in deciding that § 14-55 was not
repealed in 2003. Specifically, the defendants argue that
the biennial revision of the General Statutes compiled
by the Legislative Commissioners’ Office and ratified
by the General Assembly should be viewed as an author-
itative source of the statutory law of this state. The
defendants also argue that the decision to list § 14-55
as repealed was, on its merits, correct because nothing
was left for P.A. 03-265 to amend following the express
repeal of § 14-55 in P.A. 03-184. Finally, the defendants
posit that § 2-30b cannot be applied to this case because
P.A. 03-184 repealed, rather than amended, § 14-55.
   In response, the plaintiff asserts that the decision to
list § 14-55 as repealed in the 2005 revision of the Gen-
eral Statutes was an ‘‘editorial error’’ by the Legislative
Commissioners’ Office. Specifically, the plaintiff argues
that, because P.A. 03-184 and P.A. 03-265 are in irrecon-
cilable conflict, § 2-30b requires that the latter be given
effect and that, even if § 2-30b did not apply, common-
law rules of statutory construction require the same
result. The plaintiff contends that decisions made by
the Legislative Commissioners’ Office do not carry the
force of law because their actions are not those of the
legislators. Finally, the plaintiff argues that the legisla-
ture’s ratification of the biennial revision prepared by
the Legislative Commissioners’ Office should have no
bearing on the validity of § 14-55 because ratification
is pro forma and was not undertaken by the legislature
with the conflict between P.A. 03-184 and P.A. 03-265
in mind.
   We begin by noting the applicable standard of review.
The parties agree that the discrete issue now before
this court—the continued vitality of § 14-55—presents
a question of law over which our review is plenary. See,
e.g., Redding v. Georgetown Land Development Co.,
LLC, 337 Conn. 75, 82, 251 A.3d 980 (2020) (‘‘[q]uestions
of statutory construction are matters of law subject to
plenary review’’); Meadowbrook Center, Inc. v. Buch-
man, 328 Conn. 586, 594, 181 A.3d 550 (2018) (‘‘[t]he
interpretation and application of a statute . . .
involves a question of law over which our review is
plenary’’ (internal quotation marks omitted)). ‘‘When
construing a statute, [o]ur fundamental objective is to
ascertain and give effect to the apparent intent of the
legislature. . . . In other words, we seek to determine,
in a reasoned manner, the meaning of the statutory
language as applied to the facts of [the] case, including
the question of whether the language actually does
apply. . . . In seeking to determine that meaning, Gen-
eral Statutes § 1-2z directs us first to consider the text
of the statute itself and its relationship to other statutes.
If, after examining such text and considering such rela-
tionship, the meaning of such text is plain and unambig-
uous and does not yield absurd or unworkable results,
extratextual evidence of the meaning of the statute shall
not be considered.’’ (Internal quotation marks omitted.)
Sena v. American Medical Response of Connecticut,
Inc., 333 Conn. 30, 45–46, 213 A.3d 1110 (2019).
   Over one century of case law demonstrates that this
court has consistently afforded deference to the formal
publication of statutes by the legislature. The subject
was first addressed by this court in Eld v. Gorham, 20
Conn. 7 (1849). In that case, we examined a statutory
provision relating to the competency of witnesses that,
according to a subsequent revision of the General Stat-
utes, took effect on June 27, 1848. Id., 14. The underlying
public act, by contrast, specified that the statutory pro-
vision would take effect on June 28, 1848. Id. The defen-
dant, who sought application of the statute and argued
in favor of the earlier date, claimed that the revision
constituted authoritative evidence of the existence and
validity of the laws contained therein. Id. The plaintiff
responded by urging this court to look into the proceed-
ings of the entity then charged with the task of codifica-
tion, the committee of revision, and to determine
whether it had exceeded the powers conferred on it by
the legislature. Id.
   This court observed that, by ratifying the revised stat-
utes, the legislature had indicated an intent to treat the
materials contained within that revision as ‘‘the only
public statute laws of this [s]tate . . . .’’ Id., 15. Eld
held, in no uncertain terms, that ‘‘[w]hen . . . the legis-
lature constituted such certified copy an authentic
record of the statute laws of the state, it has the same
force and effect as if it were in truth a portion of the
original records of the proceedings of that body. As
such, it imports absolute verity; is, in itself, conclusive
evidence of what it states; and is therefore entitled to
implicit credit.’’ Id., 16. Thus, the court concluded, ‘‘we
are bound to consider the copy of the published statutes
. . . as containing the veritable and only statute laws
of the state, when the present action was tried; and
that therefore, it is not competent for us, in this suit and
in this mode, to permit any enquiry as to the propriety
of the course taken by the committee of revision, or
the secretary of state, respecting the publication or
authentication of those statutes.’’ Id., 16–17.
  Subsequent cases, although allowing limited inquiries
into the validity and scope of various statutory enact-
ments, provide additional support for the deference to
be afforded to published statutes. See State v. South
Norwalk, 77 Conn. 257, 264–65, 58 A. 759 (1904) (noting
that presence of statute in bound publication of public
acts ‘‘is in ordinary cases conclusive’’); State v. Savings
Bank of New London, 79 Conn. 141, 147, 64 A. 5 (1906)
(‘‘The record of the Public Acts of the General Assembly
made and kept by the [s]ecretary is evidence, and ordi-
narily the conclusive evidence, of the existence or
nonexistence of an [a]ct of the General Assembly . . . .
Although in certain proceedings the existence of an
[a]ct which does not appear in that record may be
established by other evidence.’’ (Citation omitted.));
State v. McGuire, 84 Conn. 470, 478, 80 A. 761 (1911)
(reaffirming general principle that statutory revision ‘‘is
to be held to contain the entire statute law of the [s]tate
in force when it went into effect’’); Leete v. Griswold
Post No. 79, American Legion, 114 Conn. 400, 406, 158
A. 919 (1932) (noting that ‘‘presumption against repeal
by implication . . . [is] augmented when . . . both
[statutory] provisions have been retained in a general
revision of the statutes, and by the [reenactment] of
such revision established as parts of the entire statute
law of the [s]tate’’).
   Although these decisions are not of recent vintage,
neither the Appellate Court nor the parties to the pres-
ent case have cited any authority that would cause us
to reconsider the general proposition that, when our
legislature has chosen to adopt formal procedures for
aggregating and publishing its own work, the resulting
product is entitled to significant weight.11 We therefore
conclude, consistent with this precedent, that the bien-
nial codifications compiled by the Legislative Commis-
sioners’ Office pursuant to § 2-56 (g) and thereafter
ratified by the legislature continue to constitute an
authoritative source for the statutory law of this state
at the time they went into effect. The contents of such
revisions are presumptively correct, and a party seeking
to overcome that presumption bears the burden of prov-
ing its infirmity. See 82 C.J.S. 401–402, Statutes § 323
(2009) (‘‘[i]t is incumbent on those who assert that the
codifiers went beyond their commissions to prove it’’);
cf. 1 U.S.C. § 204 (a) (2018) (‘‘[t]he matter set forth in
the edition of the Code of Laws of the United States
current at any time shall . . . establish prima facie the
laws of the United States, general and permanent in
their nature, in force on the day preceding the com-
mencement of the session following the last session
the legislation of which is included’’).
  It is undisputed that the legislature ‘‘adopted, ratified,
confirmed and enacted’’ the 2005 revision of the General
Statutes; Public Acts 2005, No. 05-12, § 1; and that § 14-
55 is listed therein as having been repealed by P.A. 03-
184 on October 1, 2003. This same language has been
presented to the legislature and has been ratified in
seven successive statutory revisions. See footnote 7 of
this opinion. For the reasons that follow, we are unable
to conclude that the plaintiff has satisfied its burden
of proving that these entries were the result of a mere
‘‘editorial error’’ and should simply be ignored.
    Other jurisdictions that have addressed the issue pro-
vide ample persuasive authority to support the position
that an attempt to amend a previously repealed statute
is generally ineffective.12 See Oldham v. Rooks, 361 So.
2d 140, 143 (Fla. 1978) (‘‘[a]s a general rule of statutory
construction, an act amending a section of an act
repealed, even by implication, is void’’); Lampkin v.
Pike, 115 Ga. 827, 829, 42 S.E. 213 (1902) (‘‘[t]he legisla-
ture has general power to amend statutes, but an amen-
datory act, to be valid as such, must relate to an existing
statute, and not to one which is nonexistent, or has been
repealed’’ (internal quotation marks omitted)); Taylor
v. Board of Commissioners, 147 Idaho 424, 436, 210
P.3d 532 (2009) (‘‘Generally, courts hold that a repealed
act cannot be amended since an amendatory act alters,
modifies, or adds to a prior statute. . . . Without an act
in place, there is nothing to amend.’’ (Citation omitted;
footnote omitted.)); Griffin Telephone Corp. v. Public
Service Commission, 236 Ind. 29, 34, 138 N.E.2d 150
(1956) (‘‘an act which attempts to amend a [nonexistent]
law or section, is itself void and of no legal effect’’);
Dept. of Revenue v. Burlington Northern, Inc., 169
Mont. 202, 209, 545 P.2d 1083 (1976) (state statute pro-
viding that ‘‘[a]n act amending a section of an act
repealed is void’’ (internal quotation marks omitted));
State v. Brennan, 89 Mont. 479, 486, 300 P. 273 (1931)
(‘‘[i]t was not possible for the [l]egislature to put life
into a dead statute by amendment of it’’); State v. Black-
well, 246 N.C. 642, 643, 99 S.E.2d 867 (1957) (‘‘It thus
appears that the amendatory act . . . on which the
[s]tate relies . . . purportedly amends a statute which
had been repealed. Thus the amendatory act . . . is a
nullity. This is so for the reason that where . . . an
entire independent section of a statute is wiped out of
existence by repeal, there is nothing to amend.’’); see
also Ex parte McCardle, 74 U.S. (7 Wall.) 506, 514, 19
L. Ed. 264 (1868) (‘‘the general rule, supported by the
best elementary writers, is, that when an act of the
legislature is repealed, it must be considered . . . as
if it never existed’’ (footote omitted; internal quotation
marks omitted)).
   Authoritative secondary sources provide further sup-
port for this rule. See 1A N. Singer & J. Singer, Suther-
land Statutes & Statutory Construction (7th Ed. 2009)
§ 22:3, p. 253 (‘‘When an act has been repealed by a
general repealing clause or by implication, the fact of
its repeal is sometimes overlooked and a new act pur-
ports to amend it. This raises the issue of whether a
repealed statute can be amended. Since an amendatory
act alters, modifies, or adds to a prior statute, all courts
hold that a repealed act cannot be amended. No court
will give the attempted amendment effect to revive a
repealed act.’’); see also 82 C.J.S., supra, § 296, p. 371
(‘‘It has been held that a statute which has been repealed
in its totality cannot be amended. The supposition of
the legislature that the statute is still in force as evi-
denced by the attempted amendment can make no dif-
ference.’’ (Footnote omitted.)).13
   We also disagree with the Appellate Court’s conclu-
sion that the conflict between P.A. 03-184 and P.A. 03-
265 can be resolved by application of § 2-30b (a). As
previously stated in this opinion, that statute only
applies ‘‘[w]hen two or more acts passed at the same
session of the General Assembly amend the same sec-
tion of the general statutes . . . .’’ (Emphasis added.)
General Statutes § 2-30b (a). Because no specific defini-
tion of the verb ‘‘amend’’ is supplied, we ascertain its
meaning by looking to the ordinary use of that word
at the time the legislature chose to employ it and, more
broadly, by examining the relationship of § 2-30b to
other statutes. See General Statutes § 1-2z. At the time
the language set forth in § 2-30b (a) was first enacted,
the word ‘‘amend’’ was defined in the following manner:
‘‘To improve. To change for the better by removing
defects or faults. . . . To change, correct, revise.’’
(Citation omitted.) Black’s Law Dictionary (4th Ed.
1968) p. 106. This concept stood in explicit contrast to
the word ‘‘repeal,’’ the entry for which contains the
following notation: ‘‘ ‘Repeal’ of a law means its com-
plete abrogation by the enactment of a subsequent stat-
ute, whereas the ‘amendment’ of a statute means an
alteration in the law already existing, leaving some part
of the original still standing.’’ Id., p. 1463. In this case,
P.A. 03-184 did not change, correct, revise or alter § 14-
55; rather, it eliminated the statutory provision in its
entirety. The meaning of the word ‘‘amend’’ in § 2-30b
(a) must also be construed in a manner consistent with
General Statutes § 2-18, which provides in relevant part:
‘‘Each bill for a public act amending any statute . . .
shall set forth in full the act . . . or the section or
subsection thereof, to be amended. Matter to be omitted
or repealed shall be surrounded by brackets and new
matter shall be indicated by underscoring . . . .’’ There
is no dispute that P.A. 03-184 does not conform to this
requirement. See footnote 3 of this opinion.
   Reading the plain language of § 2-30b in this light,
we are simply not at liberty to accept the plaintiff’s
argument that the express repeal contained within P.A.
03-184 was intended to ‘‘amend’’ § 14-55, as that term
has been employed by the legislature. As a result, we
conclude that the Appellate Court improperly applied
§ 2-30b (a) to the present case. We view this reading
as entirely consistent with our previous construction
of § 2-30b in State v. Kozlowski, supra, 199 Conn. 676,
on which we may continue to rely. See, e.g., Kasica v.
Columbia, 309 Conn. 85, 94, 70 A.3d 1 (2013) (noting
that § 1-2z does not require this court to overrule prior
judicial interpretations of statutes). In Kozlowski, we
concluded that a public act employing the prefatory
phrase ‘‘[s]ection 14-227a of the general statutes is
repealed and the following is substituted in lieu
thereof,’’ but which otherwise followed ‘‘the format pre-
scribed by . . . § 2-18,’’ was amendatory in nature and,
therefore, subject to the rule set forth in § 2-30b. (Inter-
nal quotation marks omitted.) State v. Kozlowski, supra,
671–72, 676. Then, as now, the focus of our inquiry was
whether the legislature intended to amend an existing
statute. Id., 676. If we are to limit the word ‘‘amend’’
to its plain meaning, an outright repeal would not qualify
as an amendment so as to justify the application of
§ 2-30b.
   Finally, we note that the Legislative Commissioners’
Office did not apply § 2-30b when faced with a similar
scenario in 2011. During the legislative session that
year, the General Assembly passed two separate public
acts relating to General Statutes (Rev. to 2011) § 32-
717,14 which had called on, among others, the Commis-
sioner of Economic and Community Development, to
prepare recommendations for an implementation plan
and budget for the establishment of an ‘‘Innovation
Network’’ to facilitate job growth. That statute was
expressly repealed by a budget implementation bill; see
Public Acts 2011, No. 11-48, § 303 (P.A. 11-48); that
passed the second house of the legislature on June 1,
2011, and was signed by the governor on July 1, 2011.
Notwithstanding that repeal, the legislature sought to
make substantive amendments to § 32-717 later that
same session. Specifically, No. 11-140, § 11, of the 2011
Public Acts (P.A. 11-140), which passed the second
house of the legislature on June 7, 2011, and was signed
by the governor on July 8, 2011, sought to give the
Commissioner of Economic and Community Develop-
ment the authority to actually establish such an ‘‘Innova-
tion Network’’ and added, inter alia, a significant, new
provision detailing the scope of that entity’s activities.
As in the present case, the subsequent revision of the
General Statutes listed § 32-717 as repealed. See Gen-
eral Statutes (Rev. to 2013) § 32-717.15 That entry has
now remained unchanged for nearly one decade.
   The plaintiff argues that this example is inapposite
because the Legislative Commissioners’ Office appeared
to have ‘‘simply made a mistake’’ in reconciling P.A. 11-
48 and P.A. 11-140. This argument fails to account for
the fact that the legislature’s express ratification of the
2013 revision, without subsequent corrective legislative
action, demonstrates that the decision to list § 32-717
as repealed in the 2013 revision was not the result of
inadvertence or neglect but, rather, the consistent and
studious application of established rules of statutory
construction. This provides good reason to believe that
the Legislative Commissioners’ Office conducted a simi-
lar, thorough review of the contradictory public acts at
issue in the present case and applied the same principles
of statutory construction in compiling the subsequent
revision.
   It has now been fifteen years since the 2005 revision
of the General Statutes was promulgated and, despite
having passed multiple amendments to the statutory
scheme governing certificates of approval of the loca-
tion; see footnote 6 of this opinion; the legislature has
not yet seen fit to reenact the provisions previously set
forth in § 14-55. Our role in the present appeal is simply
to determine and follow the will of the legislature. See,
e.g., Ashmore v. Hartford Hospital, 331 Conn. 777, 787,
208 A.3d 256 (2019) (‘‘When we construe a statute, we
act not as plenary lawgivers but as surrogates for
another policy maker, [that is] the legislature. In our
role as surrogates, our only responsibility is to deter-
mine what the legislature, within constitutional limits,
intended to do.’’ ((Internal quotation marks omitted.)).
Mindful of that singular duty, we conclude that § 14-55
has been repealed.16
  The judgment of the Appellate Court is reversed and
the case is remanded to that court with direction to
consider the plaintiff’s remaining claims.
   In this opinion the other justices concurred.
   * January 25, 2021, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     All references to § 14-55 in this opinion are to the 2003 revision of the
General Statutes.
   2
     For the sake of simplicity, we refer to Pasquale Pisano and Pisano
Brothers Automotive, Inc., collectively as the defendants and to them individ-
ually by name. We refer to the Zoning Board of Appeals of the City of
Stamford as the board.
   3
     P.A. 03-184, § 10, provides, in its entirety: ‘‘(Effective October 1, 2003)
Sections 14-55, 14-67k and 14-322 of the general statutes are repealed.’’
(Emphasis in original.)
   4
     P.A. 03-265, § 9, provides as follows: ‘‘Section 14-55 of the general statutes
is repealed and the following is substituted in lieu thereof (Effective October
1, 2003):
   ‘‘In any town, city or borough the local authorities referred to in section
14-54 shall, upon receipt of an application for a certificate of approval
referred to in said section, assign the same for hearing within sixty-five days
of the receipt of such application. Notice of the time and place of such
hearing shall be published in a newspaper having a general circulation in
such town, city or borough at least twice, at intervals of not less than two
days, the first not more than fifteen, nor less than ten days, and the last
not less than two days before the date of such hearing and sent by certified
mail to the applicant not less than fifteen days before the date of such
hearing. All decisions on such certificate of approval shall be rendered
within sixty-five days of such hearing. The applicant may consent to one
or more extensions of any period specified in this section, provided the
total extension of any such period shall not be for longer than the original
period as specified in this section. The reasons for granting or denying such
application shall be stated by the board or official. Notice of the decision
shall be published in a newspaper having a general circulation in such town,
city or borough and sent by certified mail to the applicant within fifteen
days after such decision has been rendered. Such applicant shall pay a fee
of ten dollars, together with the costs of publication and expenses of such
hearing, to the treasurer of such town, city or borough. No such certificate
shall be issued until the application has been approved and such location
has been found suitable for the business intended, with due consideration
to its location in reference to schools, churches, theaters, traffic conditions,
width of highway and effect on public travel. In any case in which such
approval has been previously granted for any location, the local authority
may waive the requirement of a hearing on a subsequent application. In
addition, the local authority may waive the requirement of a hearing on an
application wherein the previously approved location of a place of business
is to be enlarged to include adjoining or adjacent property.’’ (Emphasis
in original.)
   5
     Number 03-278, § 40, of the 2003 Public Acts (P.A. 03-278), which became
effective on the date of its passage, July 9, 2003, made technical changes
to § 14-55. Because those changes can either be harmonized with the amend-
ments made in P.A. 03-265; see General Statutes § 2-30b (b); see also One
Elmcroft Stamford, LLC v. Zoning Board of Appeals, supra, 192 Conn. App.
288; or, in the alternative, can be read simply as operative up to the point
of the repeal effected by P.A. 03-184, the passage of P.A. 03-278 is not
dispositive of the issues presented in this appeal.
   6
     The legislature has, however, since chosen to amend the statutory provi-
sion that requires certificates of approval of the location, § 14-54, on several
occasions. These amendments include not only an act passed in a special
session later that same year; see Public Acts, Spec. Sess., June, 2003, No.
03-6, § 70; but also various other acts passed over the years that followed.
See Public Acts 2016, No. 16-55, § 4; Public Acts 2006, No. 06-133, § 23;
Public Acts 2005, No. 05-218, § 22.
   7
     Seven subsequent revisions, each of which indicates that § 14-55 was
repealed, were ratified in the same manner. See Public Acts 2019, No. 19-
39, § 1; Public Acts 2017, No. 17-16, § 1; Public Acts 2015, No. 15-9, § 1;
Public Acts 2013, No. 13-16, § 1; Public Acts 2011, No. 11-14, § 1; Public Acts
2009, No. 09-57, § 1; Public Acts 2007, No. 07-12, § 1.
   8
     Both the trial court and the Appellate Court observed that the certificate
of approval ultimately issued by the board ‘‘ ‘looks and reads like a vari-
ance.’ ’’ One Elmcroft Stamford, LLC v. Zoning Board of Appeals, supra,
192 Conn. App. 291. We are constrained to agree but pause to observe that
the dispute between the parties before us relates only to a claim that the
board improperly issued a certificate of approval of location. Indeed, in the
pleadings initiating this proceeding, the plaintiff specifically appealed ‘‘from
the granting of a certificate of approval of location . . . .’’
   9
     The Appellate Court also agreed with the plaintiff’s contention that the
trial court had improperly reached beyond the board’s explicit findings,
which employed language typical of a variance; see footnote 8 of this opinion;
to find compliance with the requirements of § 14-55. One Elmcroft Stamford,
LLC v. Zoning Board of Appeals, supra, 192 Conn. App. 293–95. The Appel-
late Court concluded that the board itself was required to make those
findings. Id., 295–96.
   10
      The plaintiff raises three distinct procedural arguments that warrant
brief attention. First, the plaintiff asserts that our review of this certified
question is barred because the defendants did not challenge the continued
validity of § 14-55 before the trial court. Our own review of the record
indicates that, notwithstanding its general adoption of the board’s brief, the
defendants did, in fact, expressly rely in part on the legislature’s repeal of
§ 14-55 during oral argument before the trial court. The question of that
statute’s continuing validity was then squarely addressed in both the trial
court’s memorandum of decision and by the Appellate Court on appeal.
Second, the plaintiff argues that we should decline to address several new
legal arguments advanced by the defendants relating to the application of
§ 2-30b and the legislative ratification embodied in P.A. 05-12. We reject this
claim as well. See, e.g., Jobe v. Commissioner of Correction, 334 Conn. 636,
644 n.2, 224 A.3d 147 (2020) (‘‘[o]ur rules of preservation apply to claims,
but they do not apply to legal arguments, and, therefore, [w]e may . . .
review legal arguments that differ from those raised below if they are sub-
sumed within or intertwined with arguments related to the legal claim before
the court’’ (internal quotation marks omitted)). Finally, the plaintiff’s claim
that the defendants have caused it prejudice by attempting to interject new
evidence relating to the internal procedures of the Legislative Commission-
ers’ Office lacks merit because the defendants’ argument simply relies on
references to various pieces of legislation passed by the General Assembly.
   11
      In dismissing the importance of statutory revisions, the Appellate Court
relied on its previous decision in Figueroa v. Commissioner of Correction,
123 Conn. App. 862, 870, 3 A.3d 202 (2010), cert. denied, 299 Conn. 926, 12
A.3d 570 (2011), for the proposition that ‘‘compilations of public acts pre-
pared by the Legislative Commissioners’ Office do not constitute the actual
law of this state . . . .’’ One Elmcroft Stamford, LLC v. Zoning Board of
Appeals, supra, 192 Conn. App. 285 n.5. We disagree with that reliance for
two distinct reasons.
   First, the publications at issue in Figueroa were compilations of the
public acts required by General Statutes § 2-58, and not legislatively ratified
revisions of the General Statutes produced pursuant to § 2-56 (g). See Figue-
roa v. Commissioner of Correction, supra, 123 Conn. App. 867–69. Although
some of Eld’s progeny support a level of deference to the former; see State
v. Savings Bank of New London, supra, 79 Conn. 147; State v. South Norwalk,
supra, 77 Conn. 264–65; the present case involves only the latter. The formal
ratification process attendant to the legislature’s review of biennial revisions
detailed previously in this opinion renders this distinction a meaningful one.
   Second, the issue raised in Figueroa was fundamentally different. In that
case, the Appellate Court addressed a claim that, when amending certain
criminal statutes, the legislature had failed to comply with the enactment
clause set forth in article third, § 1, of the Connecticut constitution. See
Figueroa v. Commissioner of Correction, supra, 123 Conn. App. 870 (noting
that ‘‘it is not the publication of these acts in the Public Acts compilations
that makes them effective against members of the public, but their lawful
passage by the General Assembly’’).
   12
      We acknowledge that some jurisdictions may give effect to subsequent
amendments to a repealed statute, provided the new statutory provision
can stand independently without reliance on the previously repealed statute.
See 1A N. Singer & J. Singer, Sutherland Statutes & Statutory Construction
(7th Ed. 2009), § 22:3, pp. 253–54. That is not the circumstance presented
by the present case, in which the amendment that passed after the repeal
could not stand on its own without reliance on the repealed provision.
   13
      The plaintiff argues that the result reached in the present case should
be different because P.A. 03-265 was passed by the legislature before the
effective date for P.A. 03-184. We disagree. As stated previously in this
opinion, P.A. 03-265 amended § 14-55 without mention of P.A. 03-184, and
both of those acts were assigned an effective date of October 1, 2003. If
P.A. 03-265 became effective first, then § 14-55, in its newly amended form,
would have been repealed by the subsequent effect of P.A. 03-184. Con-
versely, if the express repeal embodied by P.A. 03-184 became effective
first, then the general rule that a repealed statute cannot be revived by a
later amendatory act applies with full force. Either way, the result is the
same: the legislature’s express repeal governs.
   14
      All references to § 32-717 in this opinion are to the 2011 revision of the
General Statutes.
   15
      We note that the state of Connecticut sought and received permission
from this court to appear in the present case as amicus curiae, and that
this example was drawn to our attention by its thoughtful and comprehen-
sive brief.
   16
      As a result of its conclusion that § 14-55 was not repealed, the Appellate
Court declined to address certain other claims raised by the plaintiff. See
One Elmcroft Stamford, LLC v. Zoning Board of Appeals, supra, 192 Conn.
App. 293 n.10. Because those issues fall outside of the scope of the certified
appeal before us; see One Elmcroft Stamford, LLC v. Zoning Board of
Appeals, supra, 333 Conn. 936; we decline to address them in the present
appeal.